Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 09/29/2020 for application number 17/043,021. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claims 1 – 15 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2020 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 5, 11 – 12 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Kaburlasos et al., US 20190377395 A1 [ hereinafter as Kaburlasos].
As to claim 1, Kaburlasos discloses a non-transitory computer-readable medium storing machine-readable instructions that, when executed by a processor of a computer system [100 processing system][para 0210, 0248, fig.1 – 2], cause the processor to: set a graphical processing unit (GPU) [108] power allocation [initial or default power budget], the GPU power allocation indicating power available  for  use by a GPU [abstract, para 0162, 0173, 0177]; set a processor power allocation [initial or default power budget], the processor power allocation indicating power available for use by the processor [para 0166, 0194, 0199, 0220]; receive a GPU usage value [utilization or workload]; modify the GPU power allocation to a modified GPU power allocation [for an additional or drop power budget] based on the GPU usage value [utilization or workload][para 0175, 0177, 0179, 0181, 0230]; and modify the processor [102] power allocation to a modified processor power allocation [reallocation] based on the modification of the GPU power allocation [para 0194 – 0195, 0199 - 0200].
As to claim 11, Kaburlasos discloses a non-transitory computer-readable medium storing machine-readable instructions that, when executed by a processor [100 
As to claim 2, Kaburlasos further teaches, wherein the modified [reallocated] GPU power allocation is greater [more] than the GPU power allocation [initial or default] [as reallocated power is additional power (from under or less utilized) to default or initial power budget] [para 0183, 0200, 0221] and the modified processor power allocation is less than [as reallocating remaining amount from the default power is reallocated to 
As to claim 3, Kaburlasos further teaches, wherein, to set the GPU power allocation [initial or default power budget], the instructions cause the processor to send a signal to the GPU to set a power draw [initial or default power budget] of the GPU [step 1604, para  0173].
As to claim 5, Kaburlasos further teaches a receive a second GPU usage value [by tracking utilization or activity or workload, para 0157, 0160, 0172]; determine [by evaluating] that the second GPU usage value [utilization] is lower than a predetermined GPU usage value [threshold][step 1610, para 0175]; modify the modified GPU power allocation to a second modified GPU power allocation based on the determination that the second GPU usage value [utilization] is lower than the predetermined GPU usage value [threshold] [para 0047, 0071, 0155, 0201, 0212], the second modified GPU power allocation being less than the modified GPU power allocation [as reallocating remaining amount from the default power is reallocated to higher power utilization, which makes less than initial or default][para 0200, 0221]; and modify the modified processor power allocation to a second modified processor power allocation based on the modification of the modified GPU power allocation [with reallocated additional power power] to a second modified GPU power allocation, the second modified processor power allocation being greater [more] than the modified processor power allocation [as reallocated power is additional power (from under or less utilized) to default or initial power budget] [para 0183, 0200, 0221]. 
As to claim 12, Kaburlasos further teaches, to set the processor to be in a first processor power mode [low power] based on the determination that the first GPU usage value is lower than the predetermined [threshold] GPU usage value [utilization], the first processor power mode [low power] comprising a first processor power draw [power usage or current drawn] of the processor [para 0170, 0181, 0237]; and set the processor to be in a second processor power mode [high power] based on the determination that the second GPU usage value [utilization] is lower [less] than the predetermined [threshold] GPU usage value [utilization], the second processor power mode [high power] comprising a second processor power draw [power usage or current drawn] of the processor, wherein the first processor power draw [Iccmax] is greater than the second processor power draw [low power] [para 0185, 0189 – 0190, 0192][fig. 1, 15, 16 – 19]. 
As to claim 15, Kaburlasos further teaches cause the processor to increase a processor clock speed [increase frequency] based on the determination that the first GPU usage value is lower than the predetermined GPU usage value [para 076].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6 – 10, and 13 - 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaburlasos et al., US 20190377395 A1 [ hereinafter as Kaburlasos] in view of O’Connor et al., US 20140089699 A1 [hereinafter O’Connor][cited by applicant in IDS].
As to claim 4, Kaburlasos fails to teach to: receive a temperature of the GPU; receive a second GPU usage value; determine that the temperature is higher than a temperature threshold, the temperature threshold indicating a target operating temperature of the GPU; determine that the second GPU usage value is higher than a predetermined GPU usage value; and modify the modified processor power allocation to a second modified processor power allocation based on the determination that the temperature is higher than the temperature threshold and the determination that the second GPU usage value is higher than the predetermined GPU usage value, the 
However, O’Connor teaches in the same filed of endeavor including non-transitory computer-readable medium including the machine-readable instructions, when executed by the processor [para 0021] to: receive a temperature [by temperature sensing] of the GPU [para 0008, 0013, 0049, 0075, 0078,, 0082, 0085, clm. 9]; receive a second GPU usage value [abstract, para 0042, 0049, 0057, 0063, 0067]; determine that the temperature is higher than a temperature threshold [threshold temperature][para 0013], the temperature threshold indicating a target operating temperature of the GPU [temperature constraints][para 0049]; determine that the second GPU usage value is higher than a predetermined GPU usage value [para 0056 – 0057, 0066 – 0068, 0084 - 0087]; and modify the modified processor power allocation [by power control logic] to a second modified processor power allocation based on the determination that the temperature is higher than the temperature threshold [para 0045, 0049, 0056 – 0057, 0066 -  0067, 0084 – 0087] and the determination that the second GPU usage value [activity level or utilization, para 0045 - 0046] is higher [more] than the predetermined GPU usage value [utilization threshold, para 0057], the second modified processor power allocation being less than the modified processor power allocation [by scaling of the voltage and frequency][para 0012, 0042 0056 – 0057, 0066 – 0068, 0084 - 0087].
Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Kaburlasos and  O’Connor before the effective filing date of the claimed invention, to combine and modify dynamic power budget allocation in multi-processor 
One of ordinary skill in the art wanted to be motivated to include to: receive a temperature [by temperature sensing] of the GPU [para 0008, 0013, 0049, 0075, 0078,, 0082, 0085, clm. 9]; receive a second GPU usage value [abstract, para 0042, 0049, 
As to claim 13, Kaburlasos fails to teach to: receive a temperature of the GPU; determine that the temperature is higher than a temperature threshold, the temperature threshold indicating a target operating temperature of the GPU; receive a second GPU usage value; determine that the second GPU usage value is higher than the predetermined value; and set the processor to be in a third processor power mode based on the determination that the temperature is higher than a temperature threshold 
However, O’Connor teaches in the same filed of endeavor including non-transitory computer-readable medium including the machine-readable instructions, when executed by the processor [para 0021] to: receive a temperature [by temperature sensing] of the GPU [para 0008, 0013, 0049, 0075, 0078,, 0082, 0085, clm. 9]; determine that the temperature is higher than a temperature threshold [threshold temperature][para 0013], the temperature threshold indicating a target operating temperature of the GPU [temperature constraints][para 0049]; receive a second GPU usage value; determine that the second GPU usage value [activity level or utilization, para 0045 - 0046] is higher than the predetermined value [utilization threshold, para 0057]; and set the processor to be in a third processor power mode [power saving mode] based on the determination that the temperature is higher than a temperature threshold and the determination that the second GPU usage value is higher than the predetermined GPU usage value [para 0049], the third processor power mode [power saving mode] comprising a third processor power draw of the processor, the third processor power draw being less [by reducing the operating frequency] than the second processor power draw [para 0053, 0056 - 0057, 0066 – 0068, 0078, 0084 - 0087].
Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Kaburlasos and  O’Connor before the effective filing date of the claimed invention, to combine and modify dynamic power budget allocation in multi-processor 
One of ordinary skill in the art wanted to be motivated to include to: to: receive a temperature [by temperature sensing] of the GPU [para 0008, 0013, 0049, 0075, 0078,, 0082, 0085, clm. 9]; determine that the temperature is higher than a temperature threshold [threshold temperature][para 0013], the temperature threshold indicating a 
As to claim 14, Kaburlasos fails to teach to: cause the processor to: receive a second temperature of the GPU; determine that the temperature is higher than the temperature threshold and that the processor is set in the third processor power mode; and set the GPU to be in the first GPU power mode based on the determinations that the temperature is higher than a temperature threshold and that the processor is set in the third processor power mode.
However, O’Connor teaches in the same filed of endeavor including non-transitory computer-readable medium including the machine-readable instructions, when executed by the processor [para 0021] to: cause the processor to: receive a 
Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Kaburlasos and  O’Connor before the effective filing date of the claimed invention, to combine and modify dynamic power budget allocation in multi-processor system, method and non-transitory computer-readable medium as disclosed by Kaburlasos to include to: cause the processor to: receive a second temperature [by temperature sensing] of the GPU [para 0008, 0013, 0049, 0075, 0078,, 0082, 0085, clm. 9]; determine that the temperature is higher than the temperature threshold [threshold temperature][para 0013] and that the processor is set in the third processor power mode [performance mode, para 0049]; and set the GPU to be in the first GPU power mode based on the determinations that the temperature is higher than a temperature threshold [threshold temperature] [para 0013] and that the processor is set in the third processor power mode [para 0049, 0053, 0074, 0077] as taught by O’Connor in order to obtain process to provide adaptive power management control of one or more processing devices during runtime based on monitored characteristics to serve to reduce power consumption while minimally affecting performance or to maximize performance under power constraint [para 0017]. 
.
Claims 6 – 10, and 13 - 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al., US 20140089699 A1 [hereinafter O’Connor][cited by applicant in IDS] in view of Sarraf et al.,, US 20030183373 A1 [hereinafter as Saraf][cited by applicant in IDS].
As to claim 6, O’Connor a system [10 computing system, para 0024, processing fig. 1 – 2] comprising: a processor [114] ; a graphical processing unit (GPU)[112] coupled to the processor via a bus [para 0034 - 0035, as shown in fig. 2]; and a power controller [26 power management controller], coupled to the processor and GPU [as shown in fig. 1 – 2], to control a processor power allocation indicating the power available for use by the processor [para 0040, 0039, 0073] and to control a GPU power 
However, O’Connor does not teach a heat dissipator coupled to the processor and the GPU [para 0019].
Sarraf teaches in the same filed of endeavor a computing system [para 0020, fig. 1 – 2] including a heat dissipator [Heat dissipation structure includes 110, 120 heat sink] coupled to the processor [CPU] and the GPU [para 0012, 0018, as shown in fig. 2 - 3].
Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of O’Connor and Saraf before the effective filing date of the claimed invention, to combine and modify/include system as disclosed by O’Connor to include a heat dissipator [Heat dissipation structure includes 110, 120 heat sink] coupled to the processor [CPU] and the GPU [para 0012, 0018, as shown in fig. 2 - 3] as taught by Sarraf in order to obtain a system and method to dissipate heat produced by the first processing unit [CPU] and second processing unit [GPU] and a heat pipe interconnecting the first and second heat sink to cool the system and increase efficiency [para 0001, 0007]. 
One of ordinary skill in the art wanted to be motivated to include system as disclosed by O’Connor to include a heat dissipator [Heat dissipation structure includes 110, 120 heat sink] coupled to the processor [CPU] and the GPU [para 0012, 0018, as shown in fig. 2 - 3] in order to obtain a system and method to dissipate heat produced by the first processing unit [CPU] and second processing unit [GPU] and a heat pipe interconnecting the first and second heat sink to cool the system and increase efficiency [para 0001, 0007].


As to claim 7, O’Connor further teaches, wherein the processor comprises the power controller [126, power management controller, para 0040, fig. 1 – 2].
As to claim 8, O’Connor further teaches, wherein the processor power allocation is based on the GPU usage value [utilization] and a temperature of the GPU [para 0008, 0013, 0049, 0075, 0078,, 0082, 0085, clm. 9] .
As to claim 9, O’Connor further teaches, wherein the power controller is to determine that the GPU usage value [utilization] is above a predetermined GPU usage value [utilization threshold] and to increase [by reallocating] the GPU power allocation [by power management controller 126] based on the determination that the GPU usage value is above the predetermined GPU usage value [utilization threshold] [abstract, para 0012, 0017, 0034, 0040, 0053, 0078, 0082].
As to claim 10, O’Connor further teaches, wherein the power controller is to decrease the processor power allocation based on the increase of the GPU power allocation [abstract, para 0017, 0028, 0047, 0049, 0082].
Examiner's note: Examiner has pointed out particular references contained in the prior art of record within the body of this action with particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Therefore, Applicant, in preparing response, must fully consider the entire disclosure of cited references as potentially teaching all or part of the 
Prior Art not relied upon: Please refer to the references listed in attached PTO-892, which, are not relied upon for the claim rejection, since these references are pertinent to the disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675.  The examiner can normally be reached on M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NITIN C PATEL/Primary Examiner, Art Unit 2186